In re Youngblood, Reginald; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “G”, No. 268-042.
Relator represents that the district court has failed to act timely on an application for post conviction relief filed more than 90 days ago and on a motion to correct an illegal sentence he filed more than 30 days ago. If relator’s representation is correct, the district court is ordered to consider and act on the pleadings. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the pleadings which are herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.
KIMBALL, J., not on panel.